Citation Nr: 0829703	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  04-04 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral plantar 
fasciitis.

2.  Entitlement to service connection for residuals of a 
vasectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel
INTRODUCTION

The veteran's active service includes periods from May 1990 
to July 1990 and from March 1991 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and March 2005 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in North Little Rock, Arkansas.

This appeal was previously before the Board in August 2006 
when it was remanded for further development.  Such 
development having been completed, the appeal has been 
returned to the Board for further review.

The appellant presented testimony at a Travel Board hearing 
in April 2006.  A transcript of the hearing is associated 
with the claims folder.  In this regard, the Board notes that 
the Veterans Law Judge who conducted that hearing is no 
longer employed by the Board.  In a May 2008 letter, the 
veteran was informed of this fact, and was provided an 
opportunity to testify at another hearing in accordance with 
38 C.F.R. § 20.717.  The letter also notified the veteran 
that if he did not respond within 30 days, the Board would 
proceed with review of his appeal.  No response was received. 


FINDINGS OF FACT

1.  The objective medical evidence does not reflect current 
bilateral plantar fasciitis.

2.  The record contains a VA medical opinion linking the 
veteran's currently-shown genitourinary conditions to his in-
service vasectomy.  





CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).

2.  The criteria for service connection for residuals of a 
vasectomy have been met.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were addressed by November 
2001 and May 2004 letters.  In addition, following the 
letters, statements of the case and multiple supplemental 
statements of the case were issued, all of which contained a 
summary of the law and evidence concerning his claims which 
would help the veteran make his best argument in support of 
his appeals.  Further, the veteran testified at a Travel 
Board hearing, where he described his condition and its 
effect on his daily activities.  In addition, the Board notes 
that the veteran is represented by an organization that is 
intimately familiar with the veteran's case and what is 
necessary to substantiate his claims on appeal.  The veteran 
was informed of the law and regulations governing the 
assignment of increased ratings and effective dates in an 
April 2006 letter.  Accordingly, in this case, the Board 
finds that the veteran was provided an opportunity to 
meaningfully participate in the claims process, such that it 
was essentially a fair one, and any notice errors did not 
prejudice him.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder.  Neither he nor his representative has identified any 
other pertinent evidence, not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
Furthermore, he has been accorded pertinent VA examinations.

Accordingly, the Board concludes that VA has satisfied its 
duties to notify and assist, and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

A.  Compensable rating for bilateral plantar fasciitis

Historically, by way of a September 1998 claim for 
compensation, the RO granted service connection for bilateral 
plantar fasciitis in a March 1999 rating decision and 
assigned a noncompensable rating, effective from May 1998.  
The veteran filed a claim for an increased disability rating 
for bilateral plantar fasciitis in October 2001.  The RO 
denied the veteran's claim in a February 2002 rating 
decision.  The veteran's bilateral plantar fasciitis remains 
evaluated as zero percent disabling.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As in all increased rating claims, consideration is given to 
staged ratings to reflect various levels of impairment as may 
be revealed by the record throughout the appeal period.

Plantar fasciitis is not specifically listed in VA's rating 
schedule, and thus the condition must be rated under a 
closely related condition in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The RO has evaluated the veteran's plantar fasciitis as zero 
percent disabling under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5284, pertaining to other foot injuries.  
Under Diagnostic Code 5284, a 10 percent rating is assigned 
for moderate foot impairment.  There is no specific criteria 
under this code for a non-compensable rating, but 38 C.F.R. 
§ 4.31 provides that where the rating schedule does not 
provide a 0 percent rating for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.   

At a December 2001 VA examination, the veteran reported pain 
and discomfort in his feet upon standing for prolonged 
periods of time.  Physical examination revealed mild tinea 
pedis.  Range of motion was full, unrestricted and pain-free.  
Gait was within normal limits, although mild pronation was 
observed.  There was no palpable pain.  X-rays showed 
pronation through the mid foot and flat calcaneal pitch 
bilaterally.  The diagnosis was congentital pes planus.  The 
examiner noted that his symptoms were normal given the degree 
of pes planus.  There was no indication of plantar fasciitis.

Subsequent VA and private treatment reports reflect occasions 
of foot complaints and VA records show that the veteran was 
fitted for insoles in January 2003.  

Most recently, the veteran underwent VA examinations in 
September and December 2006, the findings of which were 
essentially the same.  He described pain in his feet and 
arches bilaterally.  He reported past use of orthotics and 
steroid injections with no success.  Other than Motrin, he 
reported no medication for his foot condition.  On physical 
examination, he could get in and out of a chair and walked 
with a normal gait, including heel to toe.  Planovalgus 
deformity was noted bilaterally, with associated abnormal 
weightbearing.  There were no calluses or tenderness, and no 
evidence of plantar fasciitis.  He was neurovascularly 
intact.  Plantar flexion and dorsiflexion were essentially 
normal, and there was no limitation of motion, or limitation 
of motion due to pain.  The September 2006 examiner opined 
that while there was no evidence of plantar fasciitis, and 
the flatfoot deformity was minimally disabling, possibly 
causing foot discomfort after long periods of time.  

As the objective medical evidence of record does not reflect 
current plantar fasciitis, a compensable rating for this 
service-connected condition is clearly not warranted.  
Instead, it appears that the veteran's current symptoms are 
associated with his pes planus, which is not service-
connected, and which in any event, has been found to be only 
minimally disabling.  Accordingly, the veteran's claim is 
denied.

B.  Service connection for residuals of a vasectomy

The veteran contends that his currently-shown erectile 
dysfunction and testicular pain is related to his vasectomy 
in service.  

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

Service medical records show that he underwent an elective 
bilateral vasectomy in October 1994 with no subsequent 
complaints or complications. 

A September 2003 private medical report reflects a complaint 
of painful testicular lumps.  At that time, the veteran could 
think of no precipitating event, activity, or maneuver to 
cause the condition.  He was diagnosed with painful 
spermatoceles and erectile dysfunction, and was prescribed 
Vioxx and Viagra.  

The veteran underwent a VA genitourinary examination in 
November 2006.  He reported continuous testicular pain since 
his vasectomy.  He stated that he currently uses Levitra for 
his erectile dysfunction, which he described as 
"improving."  On physical examination, his testicles were 
normal bilaterally in size, shape and consistency.  There was 
minimal induration at the vasectomy sites and those areas 
appeared to be nontender.  The diagnosis was bilateral 
testicular pain and minimal 
erectile dysfunction.  

The record reflects that in January 2007, the examiner was 
asked to provide an opinion as to whether the currently-shown 
genitourinary conditions are related to the in-service 
vasectomy.  The veteran was present.  The examiner reviewed 
the November 2006 examination report and confirmed with the 
veteran that there was no new information since then.  The 
examiner opined that the probability is greater than 50 
percent that his current testicular pain and erectile 
dysfunction are related to his vasectomy.  

In view of the examiner's opinion, the Board finds that 
service connection for residuals of a vasectomy is warranted, 
and the appeal is granted.  

ORDER

A compensable rating for plantar fasciitis is denied.

Service connection for residuals of a vasectomy is granted. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


